Title: From George Washington to James Markham Marshall, 16 July 1798
From: Washington, George
To: Marshall, James Markham



Sir,
Mount Vernon 16th July 1798

I have received your letter of the 12th Instant, and thank you for your offer of becoming one of my Aids-de-Camp.
I have consented to accept the appointment to which my Country has been pleased to call me, with the reservation not to quit my private walks until the Army is in a situation to require my presence, or it becomes indispensible by the urgency of circumstances.
Until one, or the other of these periods shall have arrived, I shall make no actual appointment of my Aids: and as circumstances, and a variety of considerations are required in regulating my choice, I must remain perfectly free and uningaged ’till then unless it should otherwise happen in a public ⟨illegible⟩.
Intoxicated, and lost as the French seem to be to ⟨every⟩ principle of Justice, I yet hope that they will pause before they proceed further. That they have been misled—and have made calculations on false ground, the unequivocal declarations of the People (on whose support their plan has been formed) to support Independence, & the Government of their Country at every hazard sufficiently evince⟨s⟩. When to this happy circumstance, the preparation which are making to receive them is added, & fully made known to them, I can hardly conceive (although I think them capable of any thing that is unjust & dishonourable) that they will attempt a serious Invasion of this Country. At the sametime the highest possible obligation rests upon Country to be prepared for the ⟨event⟩ as the most effective means to avert the evil. With esteem I am Sir Your most obedt Ser⟨vt⟩

Go: Washington

